DETAILED ACTION
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


INFORMATION DISCLOSURE STATEMENT
2.	 Information Disclosure Statement filed 3/23/2020 is acknowledged. 

OBJECTION
3.	Claim 1 is objected to because of the following informalities:  Claim 1 recites poly(dimethyl siloxanes) and dependent claims recite PDMS. The abbreviation PDMS is missing.  Appropriate correction is required.


Claim Rejections- 35 USC §103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-10 are  rejected under 35 U.S.C. 103 as being unpatentable over Markkula et al. ( US Patent 6,063,395) in view of Brinker et al. “Dip Coating”, Talling et al. (US 2009/0142313) and  Malcom et al. (US 2007/0043332). 
Markkula et al. ( US Patent 6,063,395) (hereinafter Markkula et al.) disclose controlled release of a therapeutically active agent with a device that has a core with active and membrane encasing the core wherein the membrane is an elastomer (abstract). Markkula et al. disclose “contraceptive subcutaneous implants are known in the art. As example can be mentioned the commercially available product Norplant.RTM., which is an implant having a core containing levonorgestrel as the active substance, and where the core it surrounded by a membrane of a silicone elastomer of poly(dimethylsiloxane) (PDMS). A special preparation of this kind is Jadelle.RTM. in which the core is a poly(dimethylsiloxane) based matrix with levonorgestrel dispersed therein. The membrane is an elastomer made from PDMS and silica filler, which, besides giving necessary strength properties to the membrane, also retards the permeation of the active agent through the membrane.U.S. Pat. No. 3,854,480 describes a drug delivery device, e.g. an implant, for releasing a drug  at a controlled rate for a prolonged period of time. The device has a core of a matrix in which the drug is dispersed. The core is surrounded by a membrane that is insoluble in body fluids. The core matrix as well as the membrane are permeable to the drug by diffusion. The materials of the core and the membrane are chosen so that the drug diffuses through the membrane at a lesser rate than through the core matrix. Thus, the membrane controls the release rate of the drug.. As a suitable polymer for the core matrix is mentioned poly(dimethylsiloxane) (PDMS), and as suitable polymers for the membrane are mentioned polyethylene and a copolymer of ethylene and vinyl acetate (EVA)” (see col. 1, lines 23-48). Polysiloxanes, such as PDMS are preferred polymer sin drug delivery devices (col. 1, lines 65-67) which are useful in intrauterine and vaginal rings (col. 2, lines 1-2). Crosslinking are disclosed (col. 4, lines 19-67). The core is an elastomeric matrix such as PDMS (col. 5, lines 19-20). The therapeutic agent is preferably a hormone but not restricted (col. 5, lines 28-30). The implants can be manufactured according to standard techniques. The therapeutically active agent is mixed with the core matrix polymer such as PDMS and the membrane layer can be applied by dipping (i.e., dip coating) (col. 5, lines 36-55). The polymer of the membrane can be present 0,5,10, 15, 20, 24, 45, 50 or 55 parts by weight of silica-filled poly(triflurorpropylmethylsiloxane-co-vinylmethylsilxoane (bottom col 8-col 9). The devices do comprise filler (claim 12). The membrane is further cured by heat (see Examples). 
The methods involve dipping but do not disclose in detail the dipping process however,  Brinker et al. “Dip Coating” disclose that this method involves a process that is immersion & dwell time where the substrate is immersed into the precursor solution at a constant speed followed by a certain dwell time in order to leave sufficient interaction time of the substrate with the coating solution,  and deposition & Drainage by pulling the substrate upward at constant speed a thin layer of precursor solution is entertained, and excess liquid will drain from the surface and then evaporation where the solvent evaporates from the fluid, forming the as-deposited thin fil, (page 233). The substrate speed (typical range of 1-10 mms ( page 237). In classical dip coating includes high temperature curing of the film (top line of page 249). In dip coating process the coating thickness is defined by the withdrawal speed. 
Talling et al. (US 2009/0142313) disclose the thickness of membranes can be 0.1-1 mm (100-1000 um) (para 0088) and that the thickness of the membrane depends on the desired release profiles (para 0040). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It  would have been prima facie obvious to one of ordinary skill in the art before the effective filing date  in view of the teachings of Brinker and Talling to adjust the coating thickness in order to tailor to the desired release profiles.
Markkula et al. does not disclose amount of filler. Malcom et al. (US 2007/0043332) (hereinafter Malcom) disclose intravaginal delivery devices (abstract) and that  pharmaceutically acceptable fillers may be added to enhance the mechanical strength of the reservoir. For example, suitable fillers include finely divided, reinforcing or extending fillers such as high surface area fumed and precipitated silicas, clays such as kaolin, crushed quartz, diatomaceous earths, calcium carbonate, barium sulphate, iron oxide, titanium dioxide and carbon black. The proportion of fillers added will depend on the desired properties of the cured device but, usually, the filler content of the reservoir will be in the range 5-35 parts by weight (para 0084). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to adjust the amount of filler in the coating. One would have been motivated to do so to tailor to the desired properties as they are added to enhance the mechanical strength of the coating.

5.	Claims 1 and 6 are  rejected under 35 U.S.C. 103 as being unpatentable Markkula et al. ( US Patent 6,063,395) in view of Brinker et al. “Dip Coating”, Talling et al. (US 2009/0142313) and  Malcom et al. (US 2007/0043332)  as applied to claims 1-4 and 7-10  above, and further in view of Jukrainen et al. (US 2018/0008536).
Markkula et al. does not disclose drugs such as indomethacin.
Indomethacin is not disclosed however, Jukrainen et al. (US 2018/0008536) (hereinafter Jukrainen et al.) disclose combining contraceptive actives with additional drugs and a non-hormonal intrauterine device containing indomethacin is an example of a drug delivery device where indomethacin is incorporated to reduce side effects of the intrauterine systems (para 0003). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to incorporate indomethacin in the devices  of Markkula et al. One would have been motivated to do so for the purpose of reducing side effects. 

6.	Claims 1 and 5 are  rejected under 35 U.S.C. 103 as being unpatentable Markkula et al. ( US Patent 6,063,395) in view of Brinker et al. “Dip Coating”, Talling et al. (US 2009/0142313) and  Malcom et al. (US 2007/0043332)  as applied to claims 1-4 and 7-10  above, and further in view of Ou (US Patent 9,434,857).
The modified Markkula et al. does not disclose the amount of solvent. 
Ou (US Patent 9,434,857) (hereinafter Ou) disclose medical devices coated via process that include dip coating where the coating can have a solvent present from 75-95 wt % (claim 8 and col. 10, lines 33-60). The solvents include xylene (claim 11). Absent any evidence of criticality it would have been prima facie obvious to one of ordinary skill in the art to optimize the amount of solvent and type for the desired application. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).


7.	Claims 1, 17 and 18 are  rejected under 35 U.S.C. 103 as being unpatentable Markkula et al. ( US Patent 6,063,395) in view of Brinker et al. “Dip Coating”, Talling et al. (US 2009/0142313) and  Malcom et al. (US 2007/0043332)  as applied to claims 1-4 and 7-10  above, and further in view of Ogren et al. (US 2002/0136573) and Ells et al. (US 2007/0182055). 
The modified Markkula et al. does not disclose curing time or batch mode or continuous mode.  
Ogren et al. (US 2002/0136573) (hereinafter Ogren et al.) disclose curing via  batch-curing mode or continuous curing mode (para 0031). Continuous cured oven is preferred in embodiments because the shortness of curing time lends the radiant energy curing process to a continuous operation, which is more easily integrated into an overall production process. Such process helps to ensure that all manufactured members have similar properties (para 0031). Ells et al. (US 2007/0182055) (hereinafter Ells et al.) disclose coatings that may be cured via heat or radiation and the duration of time for curing the coating may depend on the type of coating applied to the tubing and may range from 0.1 second to 180 seconds (para 0032). Curing times of 0.1 second to 180 seconds overlaps with the instant cure times of claims 17 and 18. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).




ALLOWABLE SUBJECT MATTER
8.	Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CORRESPONDENCE
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, Art Unit 1615